1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants State of Nevada,
8    ex rel the Nevada Board of Prison Commissioners;
     State of Nevada, ex rel the Nevada Department of
9    Corrections; Brian Sandoval; Adam P. Laxalt;
     Barbara Cegavske; James Cox; Dwight Neven;
10   Anthony Scillia; Isidro Baca; Cole Morrow;
     Jerry Howell; Jennifer Nash; and Nicholas
11   Galbiso

12

13

14                           UNITED STATES DISTRICT COURT

15                                   DISTRICT OF NEVADA

16   DARIO OLIVAS,                                        Case No. 2:14-cv-01801-JCM-VCF

17                     Plaintiff,

18   v.                                              STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
19   STATE OF NEVADA ex rel. DEPT. OF
     CORRECTIONS; NICHOLAS GALBISO,
20   individually; et al.,

21                     Defendants.

22

23         Plaintiff Dario Olivas, by and through his attorney, Travis N. Barrick, Esq., and
24   Defendants State of Nevada, ex rel the Nevada Board of Prison Commissioners; State of
25   Nevada, ex rel the Nevada Department of Corrections; Brian Sandoval; Adam P. Laxalt;
26   Barbara Cegavske; James Cox; Dwight Neven; Anthony Scillia; Isidro Baca; Cole Morrow;
27   Jerry Howell; Jennifer Nash; and Nicholas Galbiso, by and through counsel, Aaron D. Ford,
28   Nevada Attorney General, and Jared M. Frost, Senior Deputy Attorney General, of the


30                                          Page 1 of 2
1    State of Nevada, Office of the Attorney General, hereby stipulate and agree that the above-
2    captioned matter be dismissed with prejudice, and that each party will bear their own
3    attorney fees and costs. This stipulation is made and based on a Settlement Agreement
4    reached by the parties. The parties further state that they have resolved this matter in its
5    entirety, and that the Court may accordingly close the case. Defendants here notify the
6    Court and the respective parties they are filing a motion to voluntarily dismiss their appeal
7    concurrently with this Stipulation.
8           DATED this 10th day of April, 2019.
9

10   GALLIAN WELKER & BECKSTROM, LC                   AARON D. FORD
                                                      Attorney General
11

12   By: _/s/ Travis N. Barrick____________           By: _/s/ Jared M. Frost________________
     Travis N. Barrick                                Jared M. Frost
13   Nevada Bar No. 9257                              Nevada Bar No. 11132
     540 E. St. Louis Avenue                          555 E. Washington Avenue, Ste. 3900
14   Las Vegas, NV 89104                              Las Vegas, NV 89101
15   Attorneys for Plaintiff                          Attorneys for Defendants

16

17

18

19                                             ORDER
20            IT IS SO ORDERED. The matter is DISMISSED WITH PREJUDICE and the
21    Clerk is directed to close the case.
22                                                   DATED: April 15, 2019.
23

24

25                                                   UNITED STATES DISTRICT JUDGE

26

27

28


30                                            Page 2 of 2
